DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of Group I in the reply filed on 11/18 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    119
    560
    media_image1.png
    Greyscale
  This is not found persuasive.  The argument that Groups II and III “relate to methods for determining the movement of a joint under the ‘bending moment of the joint’ provided by the claims of Group I” does not set forth any shared technical features among these groups, and especially does not set forth any shared special technical features among these groups.  Simply being “related” to determining the movement of a joint does not mean that there are shared technical or shared special technical features among the groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a loading assembly configured to apply a desired load exposure to the proximal and distal elements to achieve a bending moment between the proximal and distal element in the first plane of the assembly” of claim 1; 

“the moment mechanism are arranged such that a uniform distribution of the bending moment is achieved along the joint or the proximal and distal elements are adapted to inhibit internal or external, or both, rotation of the joint about an axis in said first plane” of claim 5;
“an element configured to position the extremity at a predetermined angle of flexion of the joint in a manner allowing rotation of the joint about an axis that intersects the first plane, and inhibiting rotation of the joint in any plane perpendicular to the first plane” of claim 22;
“an first element exerting a predetermined amount of moment on the joint in a first direction in said first plane” of claim 22;
“a second element exerting a predetermined amount of moment on the joint in a second direction opposing the first direction in said first plane” of claim 22;
“a digital geometry processing element configured for, and operable for measuring the position of the implant relative to the proximal or distal bones, or both, to obtain a first set and a second of spatial position and orientation data” of claim 22;
“a data processing device configured for, and operable for comparing said spatial position and orientation data to determine a movement of the implant relative to the bone to which it is attached” of claim 22;

“an element configured to position the extremity at a predetermined angle of flexion of the joint in a manner allowing rotation of the joint about an axis that intersects the first plane, and inhibiting rotation of the joint in any plane perpendicular to the first plane” of claim 23;
“a tension element exerting a predetermined amount of moment on the joint in a first direction in said first plane” of claim 23;
“a digital geometry processing element configured for, and operable for measuring the position of the implant relative to the proximal or distal bones, or both, to obtain a first set and a second of spatial position and orientation data” of claim 23;
“a data processing device configured for, and operable for comparing said spatial position and orientation data to determine a movement of the implant relative to the bone to which it is attached” of claim 23; and
“a position calculation element configured for calculating a positional relationship between at least one of the implants and the proximal and distal bones in the proximal and distal extremity based on the spatial position and orientation data” of claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
in claim 1, line 4: “second and third plane” should be “second and third planes”;
in claim 1, line 6: “second and third plane” should be “second and third planes”; 
in claim 1, line 12: “element” should be “elements”; and
in claim 22, line 5: “an first” should be “a first”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “the second and third plane” in line 4 and “the bone” in line 7 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 1 recites that “the joint is configured to allow rotation of the proximal and distal segments with respect to one another about an axis that intersects a first plane, and to inhibit rotation in the second and third plane” in lines 3-5, and “the assembly being for subjecting the joint at predetermined angles of the joint rotation in the second and third plane” in lines 5-6.  These two recitation seem to contradict each other since one states that the rotation in the second and third planes is inhibited while the other states that there is joint rotation in the second and third planes.  This contraction renders claim 1 indefinite.
Claim 1 recites that “the assembly being for subjecting the joint at predetermined angles of the joint rotation in the second and third plane” in lines 5-6, but it is not clear how there is a single joint rotation in two planes.  Clarification is required.
Claim 1 recites “the bone of the proximal or distal segments” in line 7, but it is not clear if this recitation means “the bone of the proximal and distal segments” or “the bone of the proximal or distal segment”.  Clarification is required.
Claim 1 recites “a bending moment between the proximal and distal element in the first plane of the assembly” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a defined bending moment to induce a load to the implant that causes a movement of the implant in relation to the bone of the proximal or distal segments” in lines 6-7.  Clarification is required.
Claims 2-5, 7-9, and 21-30 are rejected by virtue of their dependence from claim 1.

Claim 3 recites “a load application mechanism configured to apply a predetermined bending moment between the proximal and distal fixation elements in said first plane” in lines 1-3, but it is not clear if this recitation is the same as, related to, or different from “a loading assembly configured to apply a desired load exposure to the proximal and distal elements to achieve a bending moment between the proximal and distal element in the first plane of the assembly” of claim 1, lines 11-13.  The specification suggests they are the same, but the claim languages (specifically “further including” in  line 1 of claim 3) suggests they are separate and distinct.  Clarification is required.
Claim 3 recites “a predetermined bending moment between the proximal and distal fixation elements in said first plane” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a bending moment between the proximal and distal element in the first plane of the assembly” in claim 1, lines 12-13 and/or “a defined bending moment to induce a load to the implant that causes a movement of the implant in relation to the bone of the proximal or distal segments” in claim 1, lines 6-7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Similarly, it is not clear if “the proximal and distal fixation elements in said first plane” in claim 3, lines 2-3 are the same as, related to, or different from “the proximal and distal element in the first plane of the assembly” in claim 1, lines 12-13. If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  

Claim 5 recites “the moment mechanism” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what this limitation is or what relation this limitation has with the previously-recited limitations.
Claim 5 recites “the bending moment” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a bending moment between the proximal and distal element in the first plane of the assembly” in claim 1, lines 12-13 and/or “a defined bending moment to induce a load to the implant that causes a movement of the implant in relation to the bone of the proximal or distal segments” in claim 1, lines 6-7.  Clarification is required.
Claim 7 recites “consisting essentially of materials transparent or essentially transparent to a radiation source, preferably X-ray radiation, or electrically non-conductive radiation, or both” in liens 1-3, but it is not clear if these materials are additional elements or simply clarification of the materials from which every structural element that has been mentioned in the claim are made from.  Clarification is required.
Claim 7 recites “preferably X-ray radiation, or electrically non-conductive radiation, or both” in lines 2-3. This limitation renders the claim indefinite because it is unclear whether the limitations following “preferably” are part of the claimed invention.  
Claim 8 recites “wherein the joint for which the assembly is intended is selected from the group comprising knee, ankle, elbow and wrist” in lines 1-2, but it is not clear if this recitation further limits the claimed assembly.  The limitation seems to provide only an intended use, as opposed to a further structural limitation.  Clarification is required.
Claim 9 is rejected by virtue of its dependence from claim 8.

Claim 21 recites “the determination of induced movement of a joint implant” in lines 1-2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a single axis” in line 5, but it is not clear if this recitation is the same as, related to, or different from “an axis that intersects a first plane” in claim 1, line 4.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 21 recites “preferably by a CT- or MR scanner” in line 5.  This limitation renders the claim indefinite because it is unclear whether the limitations following “preferably” are part of the claimed invention.  
Claims 22-27 are rejected by virtue of their dependence from claim 21.
Claim 22 recites “(a) an element configured to position the extremity at a predetermined angle of flexion of the joint in a manner allowing rotation of the joint about an axis that intersects the first plane, and inhibiting rotation of the joint in any plane perpendicular to the first plane; (b) an first element exerting a predetermined amount of moment on the joint in a first direction in said first plane, and (c) a second element exerting a predetermined amount of moment on the joint in a second direction opposing the first direction in said first plane, using digital geometry processing, measuring the position of the joint implant relative to the proximal or distal bone, or both, to obtain a second set of spatial position and orientation data” in lines 5-10, but it is not clear if these elements are the same as, related to or different from “(a) a proximal element 
Claim 22 recites “the extremity” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a limb” in claim 1, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis of “the extremity” in claim 22.
Claim 22 recites “rotation of the joint” in line 3, but it is not clear if this recitation is the same as, related to, or different from “rotation of the proximal and distal segments” of claim 1, line 3.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 22 recites “a predetermined angle of flexion of the joint” in lines 2-3, but it is not clear if this recitation is part of or related to “predetermined angles of the joint rotation” in claim 1, lines 5-6.  The similarity in language suggests some connection, which should be made clear.
Claim 22 recites “an axis that intersects the first plane” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an axis that intersects a first plane” of claim 1, line 4.  If they are the same, “an axis that intersects the first plane” in line 3 should be “the axis that intersects the first plane”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.

Claim 22 recites “digital geometry processing” in line 8, but it is not clear if this recitation is the same as, related to, or different from “digital geometry processing” of claim 21, line 2.  If they are the same, “digital geometry processing” in line 8 should be “the digital geometry processing”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 22 recites “using digital geometry processing” in line 8 which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 22 recite “the position of the joint implant relative to the proximal or distal bone” in line 9 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “measuring the position of the joint implant relative to the proximal or distal bone, or both, to obtain a second set of spatial position and orientation data” in lines 9-10, which is an action step.  A single claim which claims both an apparatus and the method steps of In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 22 recites “the proximal or distal bones” in line 12, but it is not clear if this recitation is the same as, related to, or different from “the bone of the proximal or distal segments” of claim 1, line 7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, it is not clear if this recitation of claim 22 means “the proximal or distal bone” or “the proximal and distal bones”.  Clarification is required.
Claim 22 recites “a second of spatial position and orientation data” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a second set of spatial position and orientation data” of claim 22, line 10.  If they are the same, “a second of spatial position and orientation data” in lines 12-13 should be “the second set of spatial position and orientation data” in lines 12-13.  If they are different or related, their relationship should be made clear.
Claim 22 recites “said spatial position and orientation data” in lines 14-15, but it is not clear if this recitation is referring to “a second set of spatial position and orientation data” of claim 22, line 10, “a first set…of spatial position and orientation data” of lines 12-13 or “…a second of spatial position and orientation data” of lines 12-13.  Clarification is required.
Claim 22 recites “the bone” in line 15, but it is not clear if this recitation is referring to the proximal bone, the distal bone or “the bone of the proximal or distal segments” of claim 1, line 7.

Claim 23 recite “the position of the implant relative to the proximal or distal bone” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the proximal or distal bone” in line 3, but it is not clear if this recitation is the same as, related to, or different from “the bone of the proximal or distal segments” of claim 1, line 7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 23 recites “the unloaded extremity” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a limb” in claim 1, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should 
Claim 23 recites “a predetermined angle of flexion of the joint” in lines 5-6, but it is not clear if this recitation is part of or related to “predetermined angles of the joint rotation” in claim 1, lines 5-6.  The similarity in language suggests some connection, which should be made clear.
Claim 23 recites “rotation of the joint” in line 6, but it is not clear if this recitation is the same as, related to, or different from “rotation of the proximal and distal segments” of claim 1, line 3.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 23 recites “an axis that intersects the first plane” in line 6, but it is not clear if this recitation is the same as, related to, or different from “an axis that intersects a first plane” of claim 1, line 4.  If they are the same, “an axis that intersects the first plane” in line 6 should be “the axis that intersects the first plane”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 23 recites “a predetermined amount of moment on the joint in a first direction in said first plane” in line 8, but it is not clear if this moment is the same as, related to, or different from “a bending moment between the proximal and distal element in the first plane of the assembly” in claim 1, lines 12-13 and/or “a defined bending moment to induce a load to the implant that causes a movement of the implant in relation to the bone of the proximal or distal segments” in claim 1, lines 6-7.  Clarification is required.
Claim 23 recites “digital geometry processing” in line 9, but it is not clear if this recitation is the same as, related to, or different from “digital geometry processing” of claim 21, line 2.  If they are the same, “digital geometry processing” in line 8 should be “the digital 
Claim 23 recites “using digital geometry processing” in line 9 which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 23 recites “measuring the position of the implant relative to the proximal or distal bone, or both, to obtain a second set of spatial position and orientation data” in lines 9-10, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 23 recites “the proximal or distal bones” in line 12, but it is not clear if this recitation is the same as, related to, or different from “the bone of the proximal or distal segments” of claim 1, line 7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, it is not clear if this recitation of claim 23 means “the proximal or distal bone” or “the proximal and distal bones”.  Clarification is required.
Claim 23 recites “a first set…of spatial position and orientation data” of lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a first set of spatial 
Claim 23 recites “a second of spatial position and orientation data” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a second set of spatial position and orientation data” of claim 23, line 10.  If they are the same, “a second of spatial position and orientation data” in lines 12-13 should be “the second set of spatial position and orientation data” in lines 12-13.  If they are different or related, their relationship should be made clear.
Claim 23 recites “said spatial position and orientation data” in lines 14-15, but it is not clear if this recitation is referring to “a first set of spatial position and orientation data” of claim 23, lines 3-4, “a second set of spatial position and orientation data” of claim 22, line 10, “a first set…of spatial position and orientation data” of lines 12-13 or “…a second of spatial position and orientation data” of lines 12-13.  Clarification is required.
Claim 23 recites “the bone” in line 15, but it is not clear if this recitation is referring to the proximal bone, the distal bone or “the bone of the proximal or distal segments” of claim 1, line 7.
Claim 25 recites “the implants” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if “a joint implant” in claim 1, line 1 is related to this limitation of claim 25.  The relationship between the two recitations should be made clear.

Claim 25 recites “the proximal and distal extremity” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a proximal segment of a limb that is proximal to the joint and a distal segment of the limb that is distal to the joint” in claim 1, lines 1-2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis for “the proximal and distal extremity” in line 3.
Claim 25 recites “the spatial position and orientation data” in lines 3-4 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not what relation this data has with any of the previously-recited limitations.  Clarification is required.
Claim 26 is rejected by virtue of its dependence from claim 25.
Claim 26 recites “the element for position calculation” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a position calculation element” of claim 25, lines 1-2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis for “the element for position calculation” in lines 1-2.
Claim 26 recites “the first and second spatial data sets” in line 3, but it is not clear if this recitation is the same as, related to, or different from “the spatial position and orientation data” in claim 25, lines 3-4. If they are the same, consistent terminology should be used.  If they are 
Claim 27 recites “wherein digital geometry processing element is used to generate contour images of the joint implant positions from the series of two-dimensional radiographic images taken along the single axis” in lines 1-3, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 28 recites “The assembly of claim 1 for the preparation of 3 dimensional images of a joint implant under induced bending moment” in lines 1-2, but it is not clear if this recitation further limits the claimed assembly.  The limitation seems to provide only an intended use, as opposed to a further structural limitation.  Clarification is required.
Claim 28 recites “a joint implant” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a joint implant” of claim 1, line 1.  If they are the same, “a joint implant” in line 2 should be “the joint implant”.    If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 28 recites “induced bending moment” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a bending moment between the proximal and distal element in the first plane of the assembly” in claim 1, lines 12-13 and/or “a defined bending moment to induce a load to the implant that causes a movement of the implant in relation to the bone of the proximal or distal segments” in claim 1, lines 6-7.  Clarification is required.
Claim 29 is rejected by virtue of its dependence from claim 28.

First, the recitation is so grammatically awkward that its meaning is not clear.
Second, the recitation appears to be a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Third, it is not clear how there can be a single relative position between a single implant and multiple bones.
Fourth, it is not clear if “the bone or bones” is referring to “the bone of the proximal or distal segments” of claim 1, line 7 since the recitation of claim 1, line 7 does not refer to a plurality of bones.  If the recitation of claim 1, line 7 and the recitation of claim 29 are different, their relationship should be made clear.
Claim 30 recites “a single axis” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an axis that intersects a first plane” in claim 1, line 4.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 30 recites “preferably by a CT- or MR-scanner” in line 3. This limitation renders the claim indefinite because it is unclear whether the limitations following “preferably” are part of the claimed invention.  

Claim 30 recites “the one or more implants” in lines 4-5, but it is not clear if “a joint implant” in claim 1, line 1 is related to this limitation of claim 30.  The relationship between the two recitations should be made clear.  There is insufficient antecedent basis in claim 30 for a plurality of implants.
Claim 30 recites “it” in line 5, but it is not clear which limitation this pronoun is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent No. 5,167,612 (Bonutti)(cited by Applicant).
With respect to claim 1, Bonutti teaches an assembly for a joint, the joint comprising a joint implant between a proximal segment of a limb that is proximal to the joint and a distal segment of the limb that is distal to the joint and in which the joint is configured to allow rotation of the proximal and distal segments with respect to one another about an axis that intersects a first plane, and to inhibit rotation in the second and third plane, both perpendicular to the first plane, the assembly being for subjecting the joint at predetermined angles of the joint rotation in the second and third plane to a defined bending moment to induce a load to the implant that 
(a) a proximal element configured for fixation of the proximal segment (the cuff portion 30 of Bonutti);
(b) a distal element configured for fixation of the distal segment (the cuff portion 50 of Bonutti); and
(c) a loading assembly configured to apply a desired load exposure to the proximal and distal elements to achieve a bending moment between the proximal and distal element in the first plane of the assembly (the flexible member 110 of Bonutti).
With respect to claim 2, Bonutti teaches a spacer element rotatingly connecting the proximal and distal elements in the first plane or in a plane parallel to the first plane at a predetermined distance therefrom (the arms 24 and 44 of Bonutti).
With respect to claim 3, Bonutti discloses a load application mechanism configured to apply a predetermined bending moment between the proximal and distal fixation elements in said first plane (the flexible member 110 of Bonutti).
With respect to claim 4, Bonutti teaches that the load application mechanism comprises at least one surface to engage the joint from diametrically opposed directions (the flexible member 110 of Bonutti has a surface).
With respect to claim 5, Bonutti teaches that the proximal and distal elements (the cuff portions 30 and 50 of Bonutti) and the moment mechanism (the flexible member 110 of Bonutti) are arranged such that a uniform distribution of the bending moment is achieved along the joint or the proximal and distal elements are adapted to inhibit internal or external, or both, rotation of the joint about an axis in said first plane (they have this capability).

With respect to claim 9, Bonutti teaches that the joint is a knee joint (the knee of Bonutti), and wherein the joint implant is a total or a partial arthroplasty (the joint implant is not part of the claimed invention).
With respect to claim 28, Bonutti teaches the assembly of claim 1 (see the rejection of claim 1 provided above) for the preparation of 3 dimensional images of a joint implant under induced bending moment (this recitation does not further distinguish the claimed invention from Bonutti).
With respect to claim 29, Bonutti teaches the assembly of claim 28 (see the rejection of claim 28 provided above), wherein de relative position of the implant versus the bone or bones is determined (this recitation does not further distinguish the claimed invention from Bonutti).

Claims 1-5, 7-9, 21, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication No. 2012/0046540 (Branch)(cited by Applicant).
With respect to claim 1, Branch teaches an assembly for a joint, the joint comprising a joint implant between a proximal segment of a limb that is proximal to the joint and a distal segment of the limb that is distal to the joint and in which the joint is configured to allow rotation of the proximal and distal segments with respect to one another about an axis that intersects a first plane, and to inhibit rotation in the second and third plane, both perpendicular to the first plane, the assembly being for subjecting the joint at predetermined angles of the joint rotation in the second and third plane to a defined bending moment to induce a load to the implant that 
(a) a proximal element configured for fixation of the proximal segment (the thigh retention assembly 80 of Branch);
(b) a distal element configured for fixation of the distal segment (the foot rotation assembly 200 of Branch); and
(c) a loading assembly configured to apply a desired load exposure to the proximal and distal elements to achieve a bending moment between the proximal and distal element in the first plane of the assembly (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch).
With respect to claim 2, Branch teaches a spacer element rotatingly connecting the proximal and distal elements in the first plane or in a plane parallel to the first plane at a predetermined distance therefrom (the attachments at the thigh retention assembly 80 and the foot rotation assembly 200 of Branch; FIG. 3 of Branch).
With respect to claim 3, Branch discloses a load application mechanism configured to apply a predetermined bending moment between the proximal and distal fixation elements in said first plane (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch).
With respect to claim 4, Branch teaches that the load application mechanism comprises at least one surface to engage the joint from diametrically opposed directions (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch).
With respect to claim 5, Branch teaches that the proximal and distal elements (the thigh retention assembly 80 and the foot rotation assembly 200 of Branch) and the moment mechanism (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch) are arranged such that a 
With respect to claim 7, Branch teaches that the assembly consisting essentially of materials transparent or essentially transparent to a radiation source, preferably X-ray radiation, or electrically non-conductive radiation, or both (paragraphs 0273 and 0298 of Branch).
With respect to claim 8, Branch teaches that the joint for which the assembly is intended is selected from the group comprising knee, ankle, elbow and wrist (the knee of Branch).
With respect to claim 9, Branch teaches that the joint is a knee joint (the knee of Branch), and wherein the joint implant is a total or a partial arthroplasty (the joint implant is not part of the claimed invention).
With respect to claim 21, Branch teaches a system for the determination of induced movement of a joint implant under a bending moment using digital geometry processing, the system comprising: a) an assembly according to claim 1 (see the rejection of claim 1 provided above), and b) an apparatus configured and equipped for generating two-dimensional radiographic images taken along a single axis, preferably by a CT- or MR scanner (the imaging apparatus of Branch; paragraphs 0003, 0027, 0076-0077, 0249, 0273, 0290-0290, 0296-0298, 0301, 0308-0309, 0313-0315, 0319 of Branch).
With respect to claim 28, Branch teaches the assembly of claim 1 (see the rejection of claim 1 provided above) for the preparation of 3 dimensional images of a joint implant under induced bending moment (this recitation does not further distinguish the claimed invention from Branch).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Branch, in view of WO 2016/044651 (Hunter).
Branch teaches an imaging apparatus (paragraphs 0003, 0027, 0076-0077, 0249, 0273, 0290-0290, 0296-0298, 0301, 0308-0309, 0313-0315, 0319 of Branch).  Hunter teaches that imaging techniques are used post-operatively in order to examine the medical device, examine the interface with surrounding tissues, and/or to compare operation, integrity, alignment and/or movement of the device /implant over time (paragraph 0023 of Branch).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imaging techniques of Branch to examine a joint implant, examine the interface with surrounding tissues, and/or to compare operation, integrity, alignment and/or movement of the joint implant over time so as to ensure the beneficial effects of the joint implant over time.
With respect to claim 22, Branch teaches
(a) an element configured to position the extremity at a predetermined angle of flexion of the joint in a manner allowing rotation of the joint about an axis that intersects 
(b) an first element exerting a predetermined amount of moment on the joint in a first direction in said first plane (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch), and
(c) a second element exerting a predetermined amount of moment on the joint in a second direction opposing the first direction in said first plane (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch), using digital geometry processing, measuring the position of the joint implant relative to the proximal or distal bone, or both, to obtain a second set of spatial position and orientation data (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter); and
(d) a digital geometry processing element configured for, and operable for measuring the position of the implant relative to the proximal or distal bones, or both, to obtain a first set and a second of spatial position and orientation data (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter); and
(e) a data processing device configured for, and operable for comparing said spatial position and orientation data to determine a movement of the implant relative to the bone to which it is attached (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).
With respect to claim 23, Branch teaches
 (a) a digital geometry processing element measuring the position of the implant relative to the proximal or distal bone, or both, to obtain a first set of spatial position and 
(b) an element configured to position the extremity at a predetermined angle of flexion of the joint in a manner allowing rotation of the joint about an axis that intersects the first plane, and inhibiting rotation of the joint in any plane perpendicular to the first plane (the thigh retention assembly 80 of Branch); and a tension element exerting a predetermined amount of moment on the joint in a first direction in said first plane (the varus-valgus tester of Branch; paragraphs 0148-0158 of Branch), and using digital geometry processing, measuring the position of the implant relative to the proximal or distal bone, or both, to obtain a second set of spatial position and orientation data (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter); and
(c) a digital geometry processing element configured for, and operable for measuring the position of the implant relative to the proximal or distal bones, or both, to obtain a first set and a second of spatial position and orientation data (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter); and
(d) a data processing device configured for, and operable for comparing said spatial position and orientation data to determine a movement of the implant relative to the bone to which it is attached (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).
With respect to claim 24, Branch teaches a computer-readable storage medium having instructions executable by at least one processing device that, when executed, cause the processing device to determine an induced movement stability of the joint implant in relation to 
With respect to claim 25, Branch teaches that a position calculation element configured for calculating a positional relationship between at least one of the implants and the proximal and distal bones in the proximal and distal extremity based on the spatial position and orientation data (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).
With respect to claim 26, Branch teaches that the element for position calculation is configured to generating contour images of the joint implant relative to the proximal or distal bones, or both, from the first and second spatial data sets (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).
With respect to claim 27, Branch teaches that. The system according to claim 21, wherein digital geometry processing element is used to generate contour images of the joint implant positions from the series of two-dimensional radiographic images taken along the single axis (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).
With respect to claim 30, Branch teaches a kit of parts comprising an assembly according to claim 1 (see the rejection of claim 1 provided above), an apparatus configured and equipped for generating two-dimensional radiographic images taken along a single axis, preferably by a CT- or MR-scanner (the imaging apparatus of Branch; paragraphs 0003, 0027, 0076-0077, 0249, 0273, 0290-0290, 0296-0298, 0301, 0308-0309, 0313-0315, 0319 of Branch), and a data processing device configured for, and operable for comparing said spatial position and orientation data to determine a movement of the one or more implants to the bone to which it is attached (using the imaging of Branch to monitor a joint implant over time as suggested by Hunter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791